Exhibit 10(bb)

FIRST AMENDED TENET HEALTHCARE CORPORATION

ANNUAL INCENTIVE PLAN

(As Amended and Restated Effective December 31, 2008)

 

1. Purpose

The purpose of the Tenet Healthcare Corporation Annual Incentive Plan is to
provide an incentive to enhance shareholder value and promote the attainment of
significant business objectives of the Company by basing a portion of a selected
Employee’s compensation on the performance of such Employee, the Company and/or
a Business Unit.

 

2. Definitions

 

  (a) “Award” means any annual incentive award, payable in cash, made under the
Plan, which award may be based on (1) the change (measured as a percentage or an
amount) in or of any one Performance Criterion or two or more Performance
Criteria from one measurement period to another, (2) the difference (measured as
a percentage or an amount) between (A) a specified target or budget amount of
any one Performance Criterion or two or more Performance Criteria and (B) the
actual amount of that Performance Criterion or two or more Performance Criteria,
during any measurement period, (3) the extent to which a specified target or
budget amount for any one Performance Criterion or two or more Performance
Criteria is met or exceeded during any measurement period, or (4) any other
award, including a discretionary award, that may be paid from time to time under
the Plan.

 

  (b) “Award Schedule” means the Award Schedule established pursuant to
Section 5.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Business Unit” means any existing or future facility, region, division,
group, subsidiary or other unit within the Company.

 

  (e) “Cause” means a Participant’s:

 

  (1) Dishonesty;

 

  (2) Fraud;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty;

 

  (5) Conflict of interest;

 

  (6) Commission of a felony;

 

  (7) Material failure or refusal to perform his job duties in accordance with
Company policies;



--------------------------------------------------------------------------------

  (8) Material violation of Company policy that causes harm to the Company or an
Affiliate: or

 

  (9) Other wrongful conduct of a similar nature and degree.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Participant has devoted his best
efforts and attention to the achievement of those objectives.

A Participant will not be deemed to have been terminated for Cause unless and
until there has been delivered to the Participant written notice that the
Participant has engaged in conduct constituting Cause. The determination of
Cause will be made by the Chief Executive Officer of the Company (or an
individual acting in such capacity or possessing such authority on an interim
basis). A Participant who receives written notice that he has engaged in conduct
constituting Cause will be given the opportunity to be heard (either in person
or in writing as mutually agreed to by the Participant and the Chief Executive
Officer of the Company (or an individual acting in such capacity or possessing
such authority on an interim basis)) for the purpose of considering whether
Cause exists. If it is determined either at or following such hearing that Cause
exists, the Participant will be notified in writing of such determination within
five (5) business days. If the Participant disagrees with such determination,
the Participant may file a claim contesting such determination pursuant to the
Tenet Open Door Policy and Fair Treatment Process within thirty (30) days after
his receipt of such written determination finding that Cause exists.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute and the regulations promulgated thereunder, as it or they may
be amended from time to time.

 

  (g) “Code Section 162(m) Award” means an Award intended to satisfy the
requirements of Code Section 162(m) and designated as such in an Award
Agreement.

 

  (h) “Committee” means the Compensation Committee of the Board.

 

  (i) “Company” means Tenet Healthcare Corporation, a Nevada corporation.

 

  (j) “Covered Employee” means a “covered employee” within the meaning of Code
Section 162(m)(3) or a person designated as a Covered Employee by the Committee.

 

  (k) “Employee” means any executive officer or other employee of the Company,
or of any of its Business Units.

 

  (l) “Good Reason” means:

 

  (1) A material diminution in the Participant’s job authority,
responsibilities, or duties;

 

  (2) A material diminution of the Participant’s base salary;

 

2



--------------------------------------------------------------------------------

  (3) An involuntary and material change in the geographic location of the
workplace at which the Participant must perform services; or

 

  (4) Any other action or inaction that constitutes a material breach by the
Employer (or a successor) of the agreement under which the Participant provides
services.

In the case of (2) above, such reduction will not constitute “Good Reason” if it
results from a general across-the-board reduction for executives at a similar
job level within the Employer.

If the Participant believes that an event constituting Good Reason has occurred,
the Participant must notify the Senior Vice President of Human Resources of that
belief within ninety (90) days of the occurrence of the Good Reason event, which
notice will set forth the basis for that belief. The Company will have thirty
(30) days after receipt of such notice (the “Determination Period”) in which to
either rectify such event, determine that an event constituting Good Reason does
not exist, or determine that an event constituting Good Reason exists. If the
Company does not take any of such actions within the Determination Period, the
Participant may terminate his employment with the Company for Good Reason
immediately at the end of the Determination Period by giving written notice to
the Company within ninety (90) days after the end of the Determination Period,
which termination will be deemed an involuntary termination effective on the
date such notice is received by the Company, provided that such date constitutes
the Participant’s “separation from service” within the meaning of section 409A
of the Code. If the Company determines that Good Reason does not exist, then
(A) the Participant will not be entitled to rely on or assert such event as
constituting Good Reason, and (B) the Participant may file a claim pursuant to
the Tenet Open Door Policy and Fair Treatment Process within thirty (30) days
after the Participant’s receipt or written notice of the Company’s
determination.

 

  (m) “PAC” means the Pension Administration Committee of the Company.

 

  (n) “Participant” means any Employee selected to receive an Award pursuant to
the Plan for any Year or other measurement period.

 

  (o) “Performance Criterion” and “Performance Criteria” means any one or more
of the following performance measures, taken alone or in conjunction with each
other, each of which may be adjusted by the Committee to exclude the before-tax
or after-tax effects of any significant acquisitions or dispositions not
included in the calculations made in connection with setting the Performance
Criterion or Performance Criteria for the related Award:

 

  (1) Code Section 162(m) Awards. For Code Section 162(m) Awards, any of the
following criteria, as determined by the Committee:

 

  (A) Basic or diluted earnings per share of common stock, which may be
calculated (i) as income calculated in accordance with Section 2(o)(1)(D),
divided by (x) the weighted average number of shares, in the case of basic
earnings per share, and (y) the weighted average number of shares and share
equivalents of common stock, in the case of diluted earnings per share, or
(ii) using such other method as may be specified by the Committee;

 

3



--------------------------------------------------------------------------------

  (B) Cash flow, which may be calculated or measured in any manner specified by
the Committee;

 

  (C) Economic value added, which is after-tax operating profit less the annual
total cost of capital;

 

  (D) Income, which may include, without limitation, net income, operating
income, volume measures (e.g., admissions or visits) and expense control
measures, and which and may be calculated or measured (i) before or after income
taxes, including or excluding interest, depreciation and amortization, minority
interests, extraordinary items and other material non-recurring items,
discontinued operations, the cumulative effect of changes in accounting policies
and the effects of any tax law changes; or (ii) using such other method as may
be specified by the Committee;

 

  (E) Quality of service and/or patient care, which may be measured by (i) the
extent to which the Company achieves pre-set quality objectives including,
without limitation, patient, physician and/or employee satisfaction objectives,
or (ii) such other method as may be specified by the Committee;

 

  (F) Business performance or return measures (including, but not limited to,
market share, debt reduction, return on assets, capital, equity, or sales),
which may be calculated or measured in any manner specified by the Committee;

 

  (G) The price of the Company’s common or preferred stock (including, but not
limited to, growth measures and total shareholder return), which may be
calculated or measured in any manner specified by the Committee; or

 

  (H) Any of the above Performance Criteria, determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of companies deemed by the Committee to be
comparable to the Company.

 

  (2) Non-Code Section 162(m) Awards. Except for Code Section 162(m) Awards, any
other criteria related to performance, including the performance of one or more
of the Business Units, individual performance or any other category of
performance selected by the Committee.

 

  (p) “Performance Goals” means the performance objectives with respect to one
Performance Criterion or two or more Performance Criteria established by the
Committee for the Company, a Business Unit or an individual for the purpose of
determining whether, and the extent to which, payments will be made for that
Year or other measurement period with respect to an Award under the Plan.

 

4



--------------------------------------------------------------------------------

  (q) “Plan” means the Tenet Healthcare Corporation Annual Incentive Plan as set
forth herein, as it has been or may be amended and/or restated from time to
time.

 

  (r) “Scheduled Payment Date” means the Year after the Year in which a
measurement period (including a measurement period that coincides with a Year)
ends with respect to which a Participant has met the applicable (1) Performance
Criterion or Performance Criteria and/or (2) Performance Goals entitling such
Participant to receive an Award under this Plan.

 

  (s) “Target Award” means the amount, which may be expressed as a dollar amount
or as a percentage of a Participant’s salary, payable to a Participant when
actual performance with respect to any one Performance Criterion or any two or
more Performance Criteria equals the Performance Goals for that Performance
Criterion or those Performance Criteria established by the Committee.

 

  (t) “Year” means the Company’s fiscal year.

 

3. Administration

 

  (a) Appointment of Committee. The Plan shall be administered by the Committee,
which will consist of two or more persons (1) who satisfy the requirement of a
“nonemployee director” for purposes of Rule 16b-3 under the Securities Exchange
Act of 1934, and (2) who satisfy the requirements of an “outside director” for
purposes of Code Section 162(m). The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive
or are eligible to receive Awards under the Plan, whether or not any Awards are
the same or such persons are similarly situated. Without limiting the generality
of the foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations and to establish non-uniform and
selective Performance Criterion, Performance Criteria, Performance Goals, the
weightings thereof, and Target Awards. Whenever the Plan refers to a
determination being made by the Committee, it shall be deemed to mean a
determination by the Committee in its sole discretion. Without limiting the
generality of the foregoing, the Committee may establish a Target Award for any
Participant based on any one Performance Criterion or any two or more
Performance Criteria.

 

  (b)

Code Section 162(m) Compliance. It is the intent of the Company that this Plan
and Code Section 162(m) Awards hereunder satisfy, and be interpreted in a manner
that satisfy, in the case of Participants who are or may be Covered Employees,
the applicable requirements of Code Section 162(m), including the administration
requirement of Code Section 162(m)(4)(C), so that the Company’s tax deduction
for remuneration in respect of Code Section 162(m) Awards for services performed
by such Covered Employees is not disallowed in whole or in part by the operation
of such Code section. If any provision of this Plan would otherwise frustrate or
conflict with the intent expressed in this Section, that provision, to the
extent possible, shall be interpreted and deemed amended so

 

5



--------------------------------------------------------------------------------

 

as to avoid such conflict. To the extent of any remaining irreconcilable
conflict with such intent, such provision shall be deemed void as applicable to
Covered Employees with respect to whom such conflict exists. Nothing herein
shall be interpreted so as to preclude a Participant who is or may be a Covered
Employee from receiving an Award that is not a Code Section 162(m) Award.

 

  (c) Discretion of Committee. The Committee shall have the discretion, subject
to the limitations described herein, including in Section 4 below relating to
Code 162(m) Awards, to, among other actions, (1) determine the Plan
Participants; (2) determine who will be treated as a Covered Employee and
designate whether an Award will be a Code Section 162(m) Award; (3) determine
the measurement period; (4) determine Performance Criterion, Performance
Criteria, Performance Goals and Target Awards for each Year or other measurement
period; (5) determine how Performance Criteria or Performance Criteria will be
calculated and/or adjusted; (6) establish an Award Schedule; (7) establish
performance thresholds for the payment of any Awards; (8) determine whether and
to what extent the Performance Goals have been met or exceeded; (9) pay
discretionary Awards, including awards from an exceptional performance fund, as
may be appropriate in order to assure the proper motivation and retention of
personnel and attainment of business goals; (10) make adjustments to Performance
Goals and thresholds; and (11) determine the total amount of funds available for
payment of Awards with respect to each Year or other measurement period.

 

  (d) Authority of Committee. Subject to the provisions of the Plan, the
Committee shall be authorized to interpret the Plan, make, amend and rescind
such rules as it deems necessary for the proper administration of the Plan, make
all other determinations necessary or advisable for the administration of the
Plan and correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
desirable to carry the Plan into effect. Any action taken or determination made
by the Committee shall be conclusive and binding on all parties. In the event of
any conflict between an Award Schedule and the Plan, the terms of the Plan shall
govern.

 

4. Code Section 162(m) Awards

 

  (a) Conditions of Code Section 162(m) Awards. A Participant who is or may be a
Covered Employee may receive a Code Section 162(m) Award and/or an Award that is
not a Code Section 162(m) Award. Notwithstanding anything elsewhere in the Plan
to the contrary, as and to the extent required by Code Section 162(m), the grant
of a Code Section 162(m) Award to a Participant must state, in terms of an
objective formula or standard, the method of computing the amount of
compensation payable to each Covered Employee and must preclude discretion to
increase the amount of compensation payable that would otherwise be due upon
attainment of such goals. All determinations made by the Committee pursuant to
Section 3 above related to a Code Section 162(m) Award will be made in a timely
manner, as required by Code Section 162(m). An Award Schedule for a Covered
Employee shall set forth for each Code Section 162(m) Award, the terms and
conditions applicable to the Award, as determined by the Committee, not
inconsistent with the terms of the Plan, and shall specify that such Award is a
Code Section 162(m) Award. Before any Code Section 162(m) Award is paid, the
Committee shall certify that the Performance Goals and any other material terms
of such Award has been satisfied. Notwithstanding the foregoing, the Performance
Criteria with respect to Code Section 162(m) Awards shall be limited to the
Performance Criteria set forth in Section 2(o)(1).

 

6



--------------------------------------------------------------------------------

  (b) Adjustments for Material Changes. As and to the extent permitted by
Section 162(m), in the event of (1) a change in corporate capitalization, a
corporate transaction or a complete or partial corporate liquidation, or (2) a
natural disaster or other significant unforeseen event that materially impacts
the operation of the Company, or (3) any extraordinary gain or loss or other
event that is treated for accounting purposes as an extraordinary item under
generally accepted accounting principles, or (4) any material change in
accounting policies or practices affecting the Company and/or the Performance
Goal(s), then, to the extent any of the foregoing events was not anticipated at
the time the Performance Goal(s) was established, the Committee may make
adjustments to the Performance Goal(s), based solely on objective criteria, so
as to neutralize the effect of the event on the applicable Section 162(m) Award.

 

5. Awards

The Committee may establish a Performance Criterion and/or two or more
Performance Criteria and Performance Goals for each Year or other measurement
period. If the Committee establishes two or more Performance Criteria, the
Committee may in its discretion determine the weight to be given to each
Performance Criteria in determining Awards. The Committee shall establish an
Award Schedule for each Participant for each Year, which Award Schedule shall
set forth the Target Award for such Participant payable at specified levels of
performance, based on the Performance Goal for each Performance Criterion and
the weighting, if any, established for such criterion. The Committee may vary
the Performance Criteria, Performance Goals and weightings, if any, from
Participant to Participant, Award to Award, Year to Year and measurement period
to measurement period.

 

6. Eligible Persons

Any Employee who is a key Employee in the judgment of the Committee shall be
eligible to participate in the Plan. Board members who are not Employees are not
eligible to participate in the Plan. No Employee shall have a right to be
selected to participate in the Plan, or, having once been selected, to be
selected again, or, to continue as an Employee.

 

7. Amount Available for Awards

The Committee shall determine the amount available for payment of Awards in any
Year or any other measurement period. Notwithstanding anything else in this Plan
to the contrary, the aggregate maximum amount that may be paid to a Participant
during any Year with respect to all Awards under the Plan shall be $10,000,000.

 

8. Determination of Awards

 

  (a)

Eligible Employees and Awards. The Committee shall select the Participants and
determine which Participants, if any, are to be treated as Covered Employees and
which Awards, if any, are to be Code Section 162(m) Awards.

 

7



--------------------------------------------------------------------------------

 

Except in the case of Code Section 162(m) Awards, the Committee shall determine
the actual Award to each Participant for each Year or other measurement period,
taking into consideration, as it deems appropriate, the performance of the
Company and/or a Business Unit, as the case may be, for the Year or other
measurement period in relation to the Performance Goals theretofore established
by the Committee, and the performance of the respective Participants during the
Year or other measurement period. The fact that an Employee is selected as a
Participant for any Year or other measurement period shall not mean that such
Employee necessarily will receive an Award for that Year or other measurement
period. Notwithstanding any other provisions of the Plan to the contrary, the
Committee may make discretionary Awards as it sees fit under the Plan, except in
the case of Code Section 162(m) Awards, which may be adjusted only downward.

 

  (b) Determination of Code Section 162(m) Awards. Code Section 162(m) Awards
shall be determined according to a Covered Employee’s Award Schedule based on
the level of performance achieved and such Covered Employee’s Target Award. All
such determinations regarding the achievement of Performance Goals and the
determination of actual Code Section 162(m) Awards will be made by the
Committee; provided, however, that the Committee may decrease, but not increase,
the amount of the Code Section 162(m) Award that otherwise would be payable.

 

9. Distribution of Awards

Awards under the Plan for a particular Year or other measurement period shall be
paid on the Scheduled Payment Date with respect to such Year (or other
measurement period), unless the time of payment is otherwise specified in an
Award Schedule; provided, however, that any alternate time of payment provided
for in an Award Schedule must comply with the requirements of section 409A of
the Code.

 

10. Repayment of Awards

To the extent permitted by governing law, the Board of Directors may require
reimbursement to the Company of Awards paid to any Participant who is a named
executive officer, within the meaning of Item 402(a)(3) of Regulation S-K under
the Securities Exchange Act of 1934, where (a) the payment was predicated in
whole or in part upon the achievement of certain financial results that were
subsequently the subject of a material restatement, (b) in the Board’s view the
officer engaged in fraud or misconduct that caused or partially caused the need
for the restatement, and (c) a lower Award payment would have been made to the
officer based upon the restated financial results.

In each such instance, the Company will, as directed by the Board and to the
extent practicable, seek to recover the amount by which the individual officer’s
Award for the relevant period exceeded the lower Award payment that would have
been made based on the restated financial results, plus a reasonable rate of
interest; provided that the Company will not seek to recover Awards paid more
than five years prior to the date the applicable restatement is disclosed.

 

8



--------------------------------------------------------------------------------

The Company may seek reimbursement of Awards paid to any named executive
officer, as defined herein, after May 10, 2007, in other circumstances involving
fraud or misconduct by the named executive officer where the Board of Directors
determines that such fraud or misconduct caused substantial harm to the Company
even in the absence of a subsequent restatement of the Company’s financial
statements.

 

11. Termination of Employment

 

  (a) General Rule. Except as provided in Subsection (b) below, a Participant
must be actively employed by the Company on the date the amount payable with
respect to his/her Award is determined by the Committee (the “Determination
Date”) in order to be entitled to payment of any Award for that Year or other
measurement period. A Participant who terminates employment with the Company for
any reason other than the reasons set forth in Subsection (b) shall not be
entitled to receive any Award for the Year or other measurement period in which
such termination of employment occurs.

 

  (b) Exception for a Termination of Employment by the Participant for Good
Reason or by the Company without Cause. In the event active employment of a
Participant shall be terminated before the Determination Date (1) by the
Participant for Good Reason or (2) by the Company without Cause, such
Participant may receive a pro rata portion of his/her Award for the Year (or
other applicable measurement period), calculated from the beginning of the Year
(or other applicable measurement period) through the date of such Participant’s
termination of employment with the Company; provided, however, that in order to
receive a pro-rata portion of an Award under this Section 11(b), a Participant
must meet the Performance Criterion (or Performance Criteria) and/or Performance
Goals established by the Committee with respect to such Award for the period
from the beginning of the Year (or other applicable measuring period) through
the date of such Participant’s termination of employment with the Company; and
provided, further, that all Code Section 162(m) Awards will be subject to the
requirements of section 162(m) of the Code.

 

12. Miscellaneous

 

  (a) Nonassignability. No Award will be assignable or transferable without the
written consent of the Committee in its sole discretion, except by will or by
the laws of descent and distribution.

 

  (b) Withholding Taxes. Whenever payments under the Plan are to be made, the
Company will withhold therefrom an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto.

 

  (c)

Amendment or Termination of the Plan. The Committee may at any time amend,
suspend or discontinue the Plan, in whole or in part. The Committee may at any
time alter or amend any or all Award Schedules under the Plan to the extent
permitted by law. No such action may be effective with respect to any Code
Section 162(m) Award to any Covered Employee without approval of the Company’s
shareholders if such approval is required by Code Section 162(m)(4)(C).
Notwithstanding the foregoing, effective November 6, 2008, the PAC has the right
to make non-material amendments to the Plan to comply with

 

9



--------------------------------------------------------------------------------

 

changes in the law or to facilitate Plan administration; provided, however, that
each such proposed non-material amendment must be discussed with the Chairperson
of the Committee in order to determine whether such change would constitute a
material amendment to the Plan.

 

  (d) Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any Award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.

 

  (e) Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is available under the Plan,
payments will be made accordingly. Any such payment will be a complete discharge
of the liability of the Company.

 

  (f) Limits of Liability.

 

  (1) Any liability of the Company to any Participant with respect to an Award
shall be based solely upon the obligations, if any, created by the Plan and the
Award Schedule.

 

  (2) Neither the Company, nor any member of its Board or of the Committee, nor
any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken or not taken in good faith
under the Plan.

 

  (g) Rights of Employees.

 

  (1) Status as an Employee eligible to receive an Award under the Plan shall
not be construed as a commitment that any Award will be made under this Plan to
such Employee or to other such Employees generally.

 

  (2) Nothing contained in this Plan or in any Award Schedule (or in any other
documents related to this Plan or to any Award or Award Schedule) shall confer
upon any Employee or Participant any right to continue in the employ or other
service of the Company or constitute a contract or limit in any way the right of
the Company to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause.

 

  (h) Section Headings. The section headings contained herein are for the
purposes of convenience only, and in the event of any conflict, the text of the
Plan, rather than the section headings, will control.

 

  (i) Invalidity. If any term or provision contained herein will to any extent
be invalid or unenforceable, such term or provision will be reformed so that it
is valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.

 

10



--------------------------------------------------------------------------------

  (j) Applicable Law. The Plan, Awards and Award Schedules and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the state of Nevada without regard to the conflict of law principles
thereof.

 

  (k) Compliance with Section 409A of the Code. The Plan is intended to comply
and shall be administered in a manner that is intended to comply with section
409A of the Code and shall be construed and interpreted in accordance with such
intent. To the extent that an Award or the payment of such Award is subject to
section 409A of the Code, the Award shall be granted and paid in a manner that
will comply with section 409A of the Code, including regulations or other
guidance issued with respect thereto, except as otherwise determined by the
Committee. Any provision of this Plan that would cause the grant of an Award or
the payment of such Award to fail to satisfy section 409A of the Code shall be
amended to comply with section 409A of the Code on a timely basis, and may be
amended on a retroactive basis, in accordance with regulations and other
guidance issued under section 409A of the Code.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amended and Restated Tenet Healthcare Corporation
Annual Incentive Plan has been executed on this 29 day of December, 2008,
effective as of December 31, 2008, except as specifically provided otherwise
herein.

 

TENET HEALTHCARE CORPORATION By:   /s/ Paul Slavin   Paul Slavin, Senior
Director of Executive Compensation

 

12